Reasons for Allowance
1.	The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowed over prior arts of record because prior arts of record fail to teach or fairly suggest a computer implemented method of verifying and tracking a request to play media files comprising at least the steps of upon verifying/authenticating a user by a content provider for a request to play media files, sending the request to an independent or third party entity to further validate the request using blockchain protocol and tracking a play count associated with the request by the entity via the blockchain protocol, wherein the play count in incremented when the media file is played up to a predetermined length.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Viet D Vu/
Primary Examiner, Art Unit 2448
7/5/22